DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections-Withdrawn
	The rejection of claims 5-6, 8-9, 16-22,25-26 and 37-42 under 35 U.S.C 112 (a), first paragraph (scope of enablement) is withdrawn due to amendment of claim 9. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 7, 9, 16-22 and 37-41 are allowed.  SEQ ID NO: 1-3 are free of the art. There was no art found that taught or suggested the claimed sequences for treating, inhibiting or reducing the severity of fibrosis. Importantly, the claims are enabled for treating, inhibiting or reducing the severity of fibrosis. Jakubzick et al. (“Augmented pulmonary IL-4 and IL-13 receptor subunit expression in idiopathic interstitial pneumonia”, J Clin Pathol. 2004 May; 57(5):477-486) teach increased expression of receptors that respond to IL-4 and IL-13, and the implications of this increased receptor expression facilitated increased tissue responsiveness to the presence of both cytokines. Jakubzick et al. teach that it is conceivable that new drugs directed towards receptors that bind IL-4 and IL-13 may have therapeutic effects in fibrosis (last para.). Importantly, the specification shows that the CSRM53567 (SEQ ID NO: 1) treated group has decreased fibrosis (Examples 1-3, 7). One or ordinary skill in the art can extrapolate the data from SEQ ID NO: 1 to include SEQ ID NO: 2 and 3 since SEQ ID NO: 2 and 3 include SEQ ID NO: 1 (SEQ ID NO: 2 and 3 have one amino acid added to the C-terminus of SEQ ID NO: 1). The claims are also enabled for treatment of breast cancer. Fig. 8a discloses a reduction in tumor volume with CSRM53567 (SEQ ID NO: 1) in combination with radiation therapy in a model of breast cancer (Example 9). For the reasons presented above, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654